DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 9/20/2021 have been fully considered but they are not persuasive.
	Applicant argues that HINRICH does not teach a contacting material layer is arranged on a surface of the substrate.  HINRICH teaches contacting material layer 15 on the surface of substrate 11 (fig. 4).
	Applicant argues that HINRICH does not teach an adhesive layer with a substantially constant adhesive force over the surface of the carrier.  HINRICH teaches regularly spaced adhesive 18 on the surface of the carrier (fig. 4), but HINRICH does not explicitly describe substantially constant adhesive force.  However, it would have been obvious to one of ordinary skill in the art to use a constant layer instead of the point bonding of HINRICH because there would have been a reasonable expectation that full surface bonding and point bonding would adhere the two layers together in substantially the same manner (see MPEP 2141) and it was common and well-known for a very long time to use a layer of adhesive of substantially constant adhesive force in the form of a complete surface bond, point bonds, line bonds, grid bonds and others to adhere layers in the art, and applicant does not appear to show any suggestion that an unexpected result would occur with an even layer of constant force adhesive.
	Applicant argues that HINRICH does not teach the contacting material layer comprises at least one of a sinter material, a sinter paste, and a sinter foil.  HINRICH teaches the contact material is preferably a silver-containing sinter paste (para. 20 and throughout document).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over HINRICH et al. (US 2018/028631).
	Regarding claims 1, 7, 11, and 15, HINRICH teaches substrate 11, contact material layer 15 comprising silver sinter paste on the substrate, carrier 20, and adhesive layer (pre-fixing agent) on the per se obvious (MPEP 2144.04), there would have been a reasonable expectation of producing the predictable result of bonding the carrier to the contact material coated substrate whether the adhesive layer is arranged as points or as a substantially constant layer (MPEP 2141; KSR v. Teleflex), where applicant does not disclose that there is some unexpected result or criticality when a substantially constant layer of adhesive is used that would make such a layer non-obvious over regularly spaced point bonding, and, finally, one of ordinary skill in the art would use as an adhesive layer over the carrier a substantially constant force layer of adhesive because such has long been known as one of the most well-known manners of applying an adhesive in the adhesive, bonding, or laminating arts.
	Regarding claims 2 and 12, HINRICH teaches a plurality of recesses between extensions 18, where the recesses face toward the carrier (fig. 4).
	Regarding claims 3 and 13, HINRICH does not teach the listed shapes, but it would have been obvious to one of ordinary skill in the art at the time of the invention to use such a three-dimensional structure because changes in size and shape of a component have been held per se obvious (MPEP 2144.04), and there would have been a reasonable expectation that such shapes of contact material layer would bond in the same manner as that of HINRICH (MPEP 2141).
	Regarding claims 4 and 14, HINRICH shows only a side view of the laminate (fig. 4), but the substrates are electronic components so inherently have a depth dimension, and it would have been obvious to one of ordinary skill in the art at the time of the invention to duplicate the line of points in a grid pattern as claimed because making separable and duplication of parts has been held per se obvious (MPEP 2144.04) and utilizing a regular grid pattern (spaced lines at 90 degrees) to lay bonding points as shown in fig. 4 of HINRICH was well-known at the time of the invention.
	Regarding claim 5, HINRICH teaches applying contacting material layer with pressing by spraying or with a doctor blade (paras. 19 and 68).
	Regarding claim 8, HINRICH teaches detaching the substrate and adapter at the breaking point with a nozzle (para. 74; fig. 6a), which one of ordinary skill in the art would understand is a suctioning device.
	Regarding claim 9, HINRICH teaches separating the contacting material layer into plural parts after joining and before detaching, but only teaches that the parts are separated via cutting (para. 73).  However, it would have been obvious to saw to cut a substrate because sawing was a well-known means of cutting substrates at the time of the invention.
	Regarding claim 10, HINRICH teaches the substrates comprise copper foil (para. 64).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605. The examiner can normally be reached 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICKOLAS R HARM/Examiner, Art Unit 1745                                                                                                                                                                                                        

/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        November 22, 2021